MEMORANDUM **
Jagtar Singh Chahal, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ decision summarily affirming an Immigration Judge’s (“I J”) denial of his applications for asylum and withholding of removal, and request for relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence an adverse credibility finding and will uphold the IJ’s decision unless the evidence compels a contrary conclusion. Malhi v. INS, 336 F.3d 989, 992-93 (9th Cir.2003). We deny the petition.
Substantial evidence supports the IJ’s denial of Chahal’s asylum claim on the basis of an adverse credibility finding. Chahal’s hearing testimony was inconsistent with his testimony to the asylum officer in 1991 regarding details that went to the heart of his claim, including whether he was held by police overnight and whether his friend Papu was killed before or after he left India. See Li v. Ashcroft, 378 F.3d 959, 962 (9th Cir.2004). Additionally, Chahal’s asylum application stated that he had not been detained or interrogated by police and omitted any mention of the two incidents with police in 1990 that formed the basis for his claim at his hear*540ing. See Chebchoub v. INS, 257 F.3d 1038, 1043 (9th Cir.2001).
Because Chahal failed to establish eligibility for asylum, he necessarily failed to meet the more stringent standard for withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
Because Chahal’s claim under the CAT is based on the same testimony that the IJ found not credible, and he points to no other evidence that he could claim the IJ should have considered in making its determination under CAT, his CAT claim also fails. See id. at 1157.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.